DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8 and 16-18 objected to because of the following informalities:
Claims 6 and 16 end in a comma. For examination purposes the claims are interpreted to end in a period.
Claims 7-8 and 17-18 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 5 and 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the nature of the space, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20080156023).
Regarding claims 1 and 11, Kim teaches a refrigerator appliance (Fig. 1) defining a vertical direction (Fig. 1), the refrigerator appliance comprising: a cabinet (M) defining a chilled chamber (F); a door (D) rotatable between an open position (opening, paragraph 0022) permitting access to the chilled chamber and a closed position (closing, paragraph 0022) restricting access to the chilled chamber; and an ice bin (100) removably received within the chilled chamber, the ice bin comprising: a bin body  (Fig. 2) defining a storage volume (storing ice, paragraph 0027) to receive ice therein, the bin body extending along the vertical direction between a top end and a bottom end (Fig. 2), the bin body further defining a dispenser (102) opening in fluid communication with the storage volume at the bottom end to selectively permit ice therefrom; a non-vertical auger (300) defining a rotation axis (Fig. 2) within the storage volume to direct ice within the storage volume to the dispenser opening (paragraph 0028), the non-vertical auger comprising a rotation shaft (310) extending along the rotation axis and a cam (331)  disposed on the rotation shaft; and a kick plate (410) hingedly mounted (411) within the storage volume, wherein the cam of the non-vertical auger actuates the kick plate (paragraph 0036).
Regarding claims 2 and 12, Kim teaches the kick plate comprises a finger (412) in contact with the cam.
Regarding claims 3 and 13, Kim teaches the kick plate is mounted within the storage volume above non-vertical auger (Figs. 2-3), and wherein the kick plate is supported by the cam (Fig. 3, paragraph 0043, 0046).
Regarding claims 4 and 14, Kim teaches wherein the cam defines a major radius and a minor radius (predetermined angle, paragraph 0043, 0046), whereby the cam raises the kick plate along the vertical direction as the cam rotates from a low position where the minor radius is 
Regarding claims 5 and 14, Kim teaches the major radius and the minor radius are circumferentially spaced apart by ninety degrees (annotated Fig. 4 below).

    PNG
    media_image1.png
    258
    268
    media_image1.png
    Greyscale

Regarding claims 6 and 16, Kim teaches the non-vertical auger of the ice bin further comprises an auger blade (320) coiled about the rotation shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Spinner (US 4525073).
Regarding claims 7 and 17, Kim teaches the invention as described the first blade end being positioned proximal to the dispenser opening (Fig. 3), and the second blade end being positioned distal to the dispenser opening (Fig. 3) but fails to explicitly teach the auger blade defines an expanding radius along the rotation axis from a first blade end to a second blade end.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator appliance of Kim to include the auger blade defines an expanding radius along the rotation axis from a first blade end to a second blade end in view of the teachings of Spinner to provide a new and improved ice producing apparatus which utilizes a significantly lower or lesser amount of electrical energy as compared to comparable types of ice cube making equipment. 
Regarding claims 8 and 18, the combined teachings teach the auger blade defines a variable pitch (major and minor diameter end portions, Col. 4, lines 43-46, Figs. 3 and 5 of Spinner) increasing along the rotation axis from the second blade to the first blade end.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Spinner (US 4525073) and in futher view of Lents et al (US 4676405).
Regarding claims 9 and 19, the combined teachings teach the invention as described above but fails to explicitly teach the bin body comprises a bottom wall at the bottom end, wherein the bottom wall defines a drain aperture spaced apart from the dispenser opening, and wherein the bottom wall is slanted toward the drain aperture.
However, drains are old and well known in ice bins. For example, Lents teaches wherein a bin body (.e. 12 of Lents) comprises a bottom wall (Le. 13 of Lenis} at a bottom end, wherein the bottom wall defines a drain aperture (.e. opening far 70 of Lents} spaced apart from a 
Therefore ii would have been obvious of one having ordinary skill in the art at the time the invention was filed to provide wherein a bin body comprises a bottom wall al a bottom end, wherein the bottom wall defines a drain aperture spaced apart from a dispenser opening, and wherein the bottom wall is slanted toward the drain aperture, as taught by Lents in the invention of Kim, as modified, in order to advantageously preventing melt water from dripping from the ice (.e. column 3, lines 2-3 of Lents).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Spinner (US 4525073) and in further view of Landers et al (US 461763).
Regarding claims 10 and 20, the combined teachings teach the invention as described above but fails to explicitly teach a base platform positioned below the kick plate within the storage volume to support ice therein, the base platform defining a melt aperture through which melted ice may pass.
However, Landers teaches an ice bin including a base platform (52) positioned kick plate (understood 52 would be below 410 of Kim) within the storage volume to support ice therein, the base platform defining a melt aperture (54) through which melted ice may pass far allowing a greater percentage of ice to be dispensed (column 2, lines 4-5). 
Therefore it would have been obvious to one having ordinary ski in the art at the time the invention was filed to provide an ice bin including a base platform positioned below the kick plate within the storage volume to support ice therein, the base platform defining a melt aperture through which melted ice may pass, as taught by Landers in the invention of Kim, as modified, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763